Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Epstein on 9-2-22.

The application has been amended as follows: 
Claims 2, 7, 12, 22, 27-29, 32-34 have been canceled. 

1. A genetically modified pig whose genome comprises a CD163 gene comprising the nucleic acid sequence of SEQ ID NO: 453 a]] 
16. A method of producing a genetically modified , the method comprising:
a) introducing:
	i) a Cas9 protein or a nucleic acid sequence encoding a Cas9 protein; 
ii) a guide RNA (gRNA) comprising the nucleic acid sequence of SEQ ID NO: 249; and 
iii) a gRNA comprising the nucleic acid sequence of SEQ ID NO: 256[[
into an isolated pig cell; 
b producing a genetically modified genetically modified genomes comprise  and express a]] 
19. The method according to claim 16, further comprising breeding the genetically modified
21. The method according to claim 20, wherein individuals from the plurality of second progeny are homozygous for the nucleic acid sequence of 
24. A genetically modified 
25. The method according to claim 16, wherein the producing of the isolated pig cell or a cell derived therefrom 
26. The method according to claim 25, further comprising implanting [[a]] obtained from the somatic cell nuclear transfer into a surrogate mother. 
30. The method according to 
31. The method according to zygote or embryo 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim interpretation
A pig CD163 gene comprising the nucleic acid sequence of SEQ ID NO: 453 has a deletion of exon 7 of the CD163 gene. 
Written Description
The rejection of claims 16, 18-21, 23-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description has been withdrawn in view of the amendment. 
Enablement
The rejection of claims 16, 18-21, 23-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn in view of the amendment.
Indefiniteness
The rejections of claims 16-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 102
The rejection of claim 24 under 35 U.S.C. 102a1 as being anticipated by Lillico (WO 2018073237) was withdrawn because claims 1 and 16 require the genome of the pig comprises the nucleic acid sequence of SEQ ID NO: 453, and that the pig expresses a CD163 that exhibits reduced binding to PRRSV relative to “an unedited CD163 gene” while Lillico is limited to a genetically modified pig whose genome comprises an inactivated CD163 gene made by deleting exon 7. A pig CD163 comprising the nucleic acid sequence of SEQ ID NO: 453 has a deletion in exon 7 of the CD163 gene. 

The art at the time of filing did not reasonably teach or suggest SEQ ID NO: 453 as required in claims 1 and 16, ergo, the art at the time of filing did not reasonably teach or suggest the genetically modified pig or method of making a pig whose genome comprise a CD163 gene comprising the nucleic acid sequence of SEQ ID NO: 453 as required in claims 1 and 16. 

Conclusion
Claims 1, 3-6, 8-12, 13-16, 18-21, 23-26, 30, 31 have been allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632